¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its October 2, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review and the Petitioner's motion for extension of time to file a reply are both denied. The Respondents' request for attorney fees is also denied.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE